           Case 2:20-cv-03538-GAM Document 74 Filed 06/17/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SANDOZ INC.                               :
                                          :
      v.                                  :      CIVIL ACTION NO. 20-3538
                                          :
LANNETT COMPANY, INC.                     :


                                       ORDER

      This 17th day of June, 2021, for the reasons set forth in the accompanying memorandum,

it is hereby ORDERED that Sandoz’s Motion to Dismiss, ECF 63, is DENIED.

                                                   /s/ Gerald Austin McHugh
                                                 United States District Judge
